CRIST, Judge.
Appeal from judgment denying movant’s motion to amend Rule 27.26 motion filed after entry of adverse judgment on the Rule 27.26 motion.
Movant makes no objection to the Rule 27.26 adverse judgment rendered on December 27, 1977. On January 13, 1978, he filed a motion to amend his original Rule 27.26 motion. The motion to amend proposed an additional ground: that movant’s lawyer told him to lie to the court when questioned at the guilty plea hearing and that if he did not “movant would receive a lot of time.” The trial court denied his motion to amend.
His proposed amendment was tantamount to a second Rule 27.26 motion. The grounds alleged in the amendment were new, but were known and could have been raised in the earlier motion. Rule 27.26(d) prohibits this kind of motion. Riley v. State, 545 S.W.2d 711, 713 (Mo.App. 1976). The motion to amend the original Rule 27.26 motion was not timely. It was filed after the trial court’s adverse ruling.
*850In any event, the fact that his attorney may have told him to lie, without more, did not taint the voluntariness of movant’s plea or require a hearing. See Blade v. State, 558 S.W.2d 352, 355 (Mo.App.1977).
The judgment is affirmed.
REINHARD, P. J., and GUNN, J., concur.